PRECEDENTIAL
     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 14-1854
                  _____________

               ALBERT FLORA, JR.,
                                      Appellant

                         v.

COUNTY OF LUZERNE and ROBERT C. LAWTON,
    County Manager, in his official capacity
             _______________

   On Appeal from the United States District Court
       for the Middle District of Pennsylvania
               (D.C. No. 3-13-cv-1049)
     District Judges: Hon. Malachy E. Mannion
                  _______________

                    Argued
                November 18, 2014

Before: RENDELL, JORDAN, and NYGAARD, Circuit
                   Judges.

              (Filed: January 15, 2015)
                  _______________
Katherine U. Davis
Vernon L. Francis
Dechert
2929 Arch Street – 18th Fl.
Philadelphia, PA 19104

Mary Catherine Roper [ARGUED]
American Civil Liberties Union of Pennsylvania
P. O. Box 40008
Philadelphia, PA 19106

Michelle H. Yeary
Dechert
902 Carnegie Center – Ste. 500
Princeton, NJ 08540
      Counsel for Appellant

John G. Dean
Elliott Greenleaf & Dean
201 Penn Avenue – Ste. 202
Scranton, PA 18503

Deborah H. Simon [ARGUED]
Elliott Greenleaf & Siedzikowski
925 Harvest Dr. – Ste. 300
Blue Bell, PA 18422
       Counsel for Appellees
                      _______________

                 OPINION OF THE COURT
                     _______________




                              2
JORDAN, Circuit Judge.

        Appellant, Albert Flora, Jr., the former Chief Public
Defender for Luzerne County, Pennsylvania, challenges the
order of the United States District Court for the Middle
District of Pennsylvania dismissing his First Amendment
retaliation claims against the County and its manager, Roger
Lawton. Because the District Court applied an incorrect
standard in determining whether the facts alleged in the
complaint set forth a claim for relief, and because, under the
Supreme Court’s recent decision in Lane v. Franks, __ U.S.
____, 134 S. Ct. 2369 (2014), Flora pled facts sufficient to
allege that he spoke as a citizen, we will vacate the District
Court’s order and remand for further proceedings.

I.    Background 1

       Flora worked for the Luzerne County Office of the
Public Defender from 1980 until 2013. He became the First
Assistant Defender in 1990 and the Acting Chief Public
Defender in March 2010. Three months later, the Luzerne
County Board of Commissioners (“the Commissioners”)
appointed him as the Chief Public Defender. He also
maintained a private criminal defense practice during his
tenure with the Public Defender’s Office.

      1
         Because we are reviewing the grant of a motion to
dismiss, we recount the facts as alleged by the non-movant,
Flora, accepting them as true and construing them in the light
most favorable to him. Santomenno ex rel. John Hancock
Trust v. John Hancock Life Ins. Co., 677 F.3d 178, 182 (3d
Cir. 2012).




                              3
       The Public Defender’s Office is charged with
providing representation to indigent criminal defendants in 17
magisterial districts, the Luzerne County Court of Common
Pleas, and the appellate courts of Pennsylvania. It also
provides representation in state and county parole, probation,
and civil commitment proceedings. When Flora became the
Chief Public Defender, the office was “plagued with
problems as a result of years of insufficient funding.”
(Appellant’s Br. at 3; see also App. at 11.) His predecessor
had tried to secure additional funding from Luzerne County
by submitting weekly reports to the Commissioners that
detailed the excessive caseloads and staffing deficiencies. To
improve the quality of representation for juveniles, Flora
sought and obtained grant funding from the Pennsylvania
Commission on Crime and Delinquency and the Luzerne-
Wyoming Counties Mental Health Program. He was not,
however, able to obtain additional money to address the
funding crisis as it pertained to adult offenders. Flora
provided the County, the Commissioners, and Lawton with a
report in June 2010 that detailed funding inadequacies and
stated that the current level of resources did not allow the
Public Defender’s Office to provide constitutionally adequate
representation to its clients. The County was unresponsive to
Flora’s concerns, so he restricted the types of clients that the
Office would represent, refusing representation to those who
were not faced with a period of incarceration if convicted.

       Flora continued battling the County on funding,
submitting his 2012 budget “under protest” and stating that
“[c]urrent staffing levels and existing caseloads[] prevent this
office from providing the level of representation required by
ethical standards and by Federal and State Constitutions ... .




                               4
[T]he office is ethically required to withdraw from existing
cases or refuse new cases.” (App. at 47.) By April 2012,
insufficient funding coupled with a hiring freeze and several
attorney resignations meant that the resource issue had
reached a critical stage.2 Flora thus decided to initiate a class
action lawsuit for the benefit of indigent criminal defendants.
With three clients of the Public Defender’s Office as the
named plaintiffs in the suit, he filed a complaint in the
Luzerne County Court of Common Pleas on April 10, 2012,
and petitioned for a writ of mandamus compelling the County
to provide adequate funding, office space, and attorney
staffing. That same day, he filed a federal court complaint
and a motion for a preliminary injunction, seeking an order to
prevent the County from firing him for his actions. Flora v.
Luzerne Cnty., No. 12-665 (M.D. Pa. filed Apr. 10, 2012).
Rather than litigate the federal claim, the parties entered into
a stipulation allowing Flora to remain Chief Public Defender.

       On June 15, 2012, the state court granted Flora’s
petition for mandamus. It ordered the County to provide
adequate funding and staffing to the Public Defender’s
Office,3 and it further ordered the parties into mediation and

       2
         Flora’s complaint suggests that the attorneys resigned
due to unreasonable workloads, inadequate funding, and the
ethical quandaries those issues created.
       3
          The County appears to have confined its entire
defense of the state court funding action to arguing that the
statute requiring the County to provide a public defender
mandated only that the County have an individual titled
“Public Defender” and not that it staff the public defender’s
office or provide it with any funding.




                               5
prohibited the Public Defender’s Office from refusing
representation to any indigent defendants. On December 19,
2012, while the parties were in mediation, the County Council
approved an amendment to the Public Defender’s budget to
add a full-time Chief Public Defender position and to
maintain a part-time Assistant Public Defender. 4 Three
months later, Flora and other candidates interviewed with a
panel of representatives from the County government for the
Chief Public Defender position, with Flora and two others
receiving the panel’s recommendation for further
consideration.

        Meanwhile, the funding litigation Flora had instituted
in state court was unfolding amidst the fallout from the “Kids
for Cash” scandal. Between 2003 and 2008, approximately
50% of juvenile offenders in Luzerne County appeared in
court without the benefit of counsel – about ten times the state
average.      Virtually all were adjudicated delinquent.
Eventually, federal investigators uncovered a scheme in
which two Luzerne County Common Pleas judges had been
accepting kickbacks from for-profit juvenile detention
facilities in exchange for sending unrepresented juvenile
defendants to those facilities. The Pennsylvania Supreme


       4
         After creating the new full-time public defender
position, the County petitioned the state court to end the
mediation and also answered the federal complaint that Flora
had filed, alleging that it was moot. Flora responded by
voluntarily dismissing his federal complaint. Flora v.
Luzerne Cnty., No. 12-665 (M.D. Pa. dismissed Mar. 11,
2013).




                               6
Court responded to these revelations by appointing a Special
Master – Senior Judge Arthur Grim of the Bucks County
Court of Common Pleas – to recommend ameliorative
measures.        Based on Judge Grim’s report and
recommendation, the Supreme Court in 2009 ordered the
vacatur and expungement of thousands of delinquency
adjudications and consent decrees. Notwithstanding the
Supreme Court’s order, Flora alleges that, in early 2013,
during a routine meeting with court administrative staff, he
learned that over 3,000 of the adjudications and decrees had
not yet been expunged. He then brought that failure to the
attention of the County, the District Attorney for the County,
the Administrator of the Court of Common Pleas, the public
interest law firm that represented the juveniles in the
expungement proceedings, and Judge Grim. Lawton, who, as
previously noted, was the County Manager, was angry that
Flora had reported the expungement issue to Judge Grim,
even though Flora explained that, “as an officer of the Court,”
he felt compelled to do so.

       Lawton interviewed Flora for the Chief Public
Defender position in March 2013, but ultimately
recommended – and the Commissioners approved – a
different attorney, Steven Greenwald. As the County hired
Greenwald, one Commissioner informed the media that Flora
was a “controversial” candidate because of the funding
lawsuit. Flora had been scheduled to stay in office until
April 29, 2013, but on April 17, 2013, Lawton informed him
that he was relieved of all duties as Chief Public Defender.

       A few days later, Flora filed the present action,
alleging that he had been terminated from his position as
Chief Public Defender in retaliation for his efforts to secure




                              7
funding for the Office of the Public Defender and for
reporting the County’s noncompliance with the Pennsylvania
Supreme Court’s expungement order. He asserted claims
under 42 U.S.C. § 1983 based on a theory of First
Amendment retaliation,5 and he also included in his


       5
           Section 1983 is the vehicle public employees use to
bring claims that their First and Fourteenth Amendment rights
have been violated. Collins v. City of Harker Heights, Tex.,
503 U.S. 115, 120 (1992). The County and Lawton argue for
the first time on appeal that Flora’s complaint did not contain
a § 1983 First Amendment claim based on his reporting about
the juvenile expungements. While it is true that Count I of
the complaint describes only the filing of the state court
action, the complaint makes numerous references to the
expungement issue as a factor in Flora’s dismissal, and Count
I of the complaint contains an incorporation-by-reference
paragraph which sweeps in those earlier allegations regarding
the expungement issue. Moreover, in their motion to dismiss,
the County and Lawton acknowledged the existence of
Flora’s claim with respect to the expungement report, and
they expressly argued that Flora could not state a First
Amendment retaliation claim based on that issue. In short,
that claim was contained, and understood by all to be
contained, in Flora’s complaint. See Rosenthal v. Rizzo, 555
F.2d 390, 392 n.2 (3d Cir. 1977) (“[T]he amended complaint
expressly declared that Plaintiff realleges and incorporates by
reference herein paragraphs 1-27, and 29-36 ... . Thus, the
crucial paragraph 10 was realleged.”) (internal quotation
marks omitted); see also Rowinski v. Salomon Smith Barney
Inc., 398 F.3d 294, 300 (3d Cir. 2005) (“These allegations,
which are incorporated by reference in every count of the




                              8
complaint state-law wrongful termination and Whistleblower
Act claims. He sought an order restoring him to the Chief
Public Defender position but did not seek monetary damages.

       The District Court dismissed Flora’s complaint,
concluding that he had failed to state a First Amendment
claim because the filing of the state court action and the
reporting of unfinished expungements “related to” his official
duties as Chief Public Defender and thus, under Garcetti v.
Ceballos, 547 U.S. 410 (2006), were not protected by the
First Amendment. (App. at 3-31.) After dismissing Flora’s
only federal claim, the District Court declined to exercise
supplemental jurisdiction over his state law claims. This
appeal followed.6




complaint, readily satisfy the misrepresentation requirement
… .”).
      6
        The District Court dismissed the state law claims
without prejudice to Flora’s refiling them in state court,
which Flora did on on April 9, 2014. Flora v. Luzerne Cnty.,
No. 2014-4731 (Ct. C.P. Luzerne Cnty. filed Apr. 9, 2014).




                              9
II.   Discussion 7

       Public employees do not renounce their First
Amendment rights upon employment; however, “the
government’s countervailing interest in controlling the
operation of its workplaces” limits the First Amendment’s
ordinarily broad protections. Lane, 134 S. Ct. at 2377 (citing
Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968)).

        To establish a First Amendment retaliation claim, a
public employee must show that his speech is protected by
the First Amendment and that the speech was a substantial or
motivating factor in what is alleged to be the employer’s
retaliatory action. See Gorum v. Sessoms, 561 F.3d 179, 184
(3d Cir. 2009). If the employee establishes both of those
predicates, the burden shifts to the employer to show that it
would have taken the same action even if the speech had not
occurred. Id. In this case, the second predicate was in effect
conceded for purposes of the motion to dismiss, 8 so the only

      7
          The District Court had subject matter jurisdiction
under 28 U.S.C. § 1331. We have jurisdiction pursuant to 28
U.S.C. § 1291. We review de novo a dismissal under Rule
12(b)(6). Phillips v. Cnty. of Allegheny, 515 F.3d 224, 230
(3d Cir. 2008).
      8
          The County and Lawton failed to include any
argument on their motivations in their 12(b)(6) motion, and
thus they conceded the issue for the purposes of that motion
and this appeal. Delaware Nation v. Pennsylvania, 446 F.3d
410, 416 & n.9 (3d Cir. 2006), as amended (June 14, 2006)
(“Although [the plaintiff] now contends that it did not
concede the argument … , it does not, and cannot, argue that




                             10
issue before us is whether Flora’s speech was protected by the
First Amendment.

        A public employee’s statement is protected by the First
Amendment when: “(1) in making it, the employee spoke as a
citizen, (2) the statement involved a matter of public concern,
and (3) the government employer did not have ‘an adequate
justification for treating the employee differently from any
other member of the general public’ as a result of the
statement he made.” Hill v. Borough of Kutztown, 455 F.3d
225, 241-42 (3d Cir. 2006) (quoting Garcetti, 547 U.S. at
418). At present, the parties dispute only whether Flora was
speaking as a citizen or as an employee of the Public
Defender’s Office when he spoke out through the funding
lawsuit and through his report about incomplete
expungements. In other words, the survival of the case comes
down to whether that speech was within Flora’s job duties.
See Lane, 134 S. Ct. at 2379 (noting that the key question in


it raised the issue before the District Court. Therefore, the
issue is waived.” (internal citation omitted)). Insofar as they
attempted to introduce in their factual background portion of
their briefing before the District Court a dispute about their
motivations in refusing to hire Flora, the District Court
properly rejected their efforts as raising matters outside the
pleadings and therefore being inappropriate in a motion to
dismiss. (App. at 5 n.1 (“The court notes that the defendants
have relied on materials outside of the pleadings in support of
the factual background set forth in their motion to dismiss. In
accordance with the standard for considering a motion to
dismiss, the court has not considered the outside materials in
deciding the defendants’ pending motion.”).)




                              11
the citizen speech analysis is “whether the speech at issue is
itself ordinarily within the scope of an employee’s duties.”).

       A.     Factual Dispute

       “‘Whether a particular incident of speech is made
within a particular plaintiff’s job duties is a mixed question of
fact and law.’” Dougherty v. Sch. Dist. of Phila., ___ F.3d
____, No. 13-3868, 2014 WL 6600421, at *5 (3d Cir. Nov.
21, 2014) (brackets omitted) (quoting Foraker v. Chaffinch,
501 F.3d 231, 240 (3d Cir. 2007), abrogated on other
grounds by Borough of Duryea, Pa. v. Guarnieri, ___ U.S.
____,131 S. Ct. 2488 (2011)). Specifically, the scope and
content of a plaintiff’s job responsibilities is a question of
fact, but the ultimate constitutional significance of those facts
is a question of law. Ellins v. City of Sierra Madre, 710 F.3d
1049, 1058 (9th Cir. 2013).

       When deciding a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6), a district court must accept all
facts alleged in the complaint as true and construe the
complaint in the light most favorable to the nonmoving party.
Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir.
2008). The district court may not make findings of fact and,
insofar as there is a factual dispute, the court may not resolve
it. See Animal Sci. Prods., Inc. v. China Minmetals Corp.,
654 F.3d 462, 469 n.9 (3d Cir. 2011), as amended (Oct. 7,
2011) (district court is not permitted to make independent
findings of fact when deciding a Rule 12(b)(6) motion).
Here, there was a factual dispute as to whether Flora’s job




                               12
duties encompassed making the statements at issue. 9 Rather
than accepting the facts alleged in the complaint as true, the
District Court in effect made factual determinations as to the
scope of Flora’s duties. 10 In doing so, it erred. See Andrew v.

       9
         That such a dispute exists at this stage does not mean
that one will, after discovery, remain for trial, and we do not
imply that summary judgment will necessarily be
inappropriate. That is a question left for the District Court
after development of the record.

       10
           For example, in his complaint, Flora makes the
following allegations: that the funding issue had reached a
“crisis stage” (App. at 39); that his duties included “managing
the OPD: overseeing its lawyers and employees, establishing
its policies, managing its budget, and ensuring its compliance
with constitutional, statutory, and professional/ethical
guidelines” (App. at 40); that he was statutorily obligated
only to “provide representation to indigent criminal
defendants where constitutionally mandated” (App. at 41);
that he normally obtained funding by applying for grants
(App. at 44) and petitioning the Commissioners (App. at 45-
48); that he “ha[d] done everything that he could do without
additional resources to improve the functioning of the adult
unit of the OPD and the services it provides to indigent
defendants” before turning to extraordinary measures (App. at
50); that he juxtaposed the lawsuit with “work[ing] within the
County’s procedures to obtain proper funding and staffing for
the OPD” (App. at 51); that Lawton was angry he had gone
outside the chain of command in reporting the failure to
complete the expungements (App. at 55); and that Flora
believed that he was obligated as “an Officer of the Court” to
report the issue (App. at 55). Rather than accepting these




                              13
allegations as true, the District Court made independent
findings as to disputed facts. (See App. at 29 (“[T]he court
finds that [Flora] pursuant to his duties as the Chief Public
Defender, took these actions and, as such, was acting as a
government employee, not a private citizen.”); App. at 28-29
(“From the record before the court, there is no indication that
[Flora] was acting as a citizen when he attempted to obtain
additional funding for the OPD or took steps to remedy the
failure of court administrative staff to expunge juvenile
records as ordered by the court. [Flora] was performing some
of the very tasks for which he was hired ... .”); App. at 27
(“As it is the public defender and not the average citizen that
has the obligation to ensure that eligible criminal defendants
are provided adequate legal representation ... , the plaintiff
could not have filed the state court action in any other
capacity than as that of the Chief Public Defender and clearly
his actions in doing so related to his duties as the Chief Public
Defender.”); App. at 28 (concluding that, because Flora
alleged he learned of the failed expungements during a
“routine” meeting, he was “‘routinely’ involved in overseeing
the proper docketing of juvenile matters” and thus that
“[Flora] was acting in his capacity as, and pursuant to his
official duties as, the Chief Public Defender”); App. at 29
(concluding that Flora’s actions were pursuant to his official
duties because “[he] indicates in his motion for a preliminary
injunction that the defendants had no legitimate interest ‘in
preventing the Chief Public Defender [not Al Flora, Jr., as a
citizen] from taking every lawful step necessary’”) (alteration
in original); App. at 29 (“It is not the average citizen who
would file a state court funding action in order to ensure that
the OPD had adequate funding to provide indigent criminal
defendants with adequate representation.”).)




                               14
Clark, 561 F.3d 261, 267 (4th Cir. 2009) (“[T]he question
whether [a memorandum] was written as part of [the
plaintiff’s] official duties was a disputed issue of material fact
that cannot be decided on a motion to dismiss pursuant to
Rule 12(b)(6).”).

       B.     Citizen Speech

        That error was compounded by the District Court’s
application of an incorrect legal standard to the facts it had
improperly found. In determining whether Flora’s job duties
encompassed the statements at issue, the District Court
identified the relevant legal question as whether Flora’s filing
the state court lawsuit and reporting the inadequate progress
on expungements “related to” his job duties. (App. at 25.)
That approach misapprehends the question posed by Garcetti.

       The Supreme Court’s opinion in Garcetti sets forth the
controlling test for determining whether a public employee’s
speech was made incident to his employment duties: “when
public employees make statements pursuant to their official
duties, the employees are not speaking as citizens for First
Amendment purposes, and the Constitution does not insulate
their communications from employer discipline.” 547 U.S. at
421.     In Garcetti, a deputy district attorney wrote a
dispositional memorandum, in which he recommended
dismissing a prosecution based on an improper search warrant
affidavit. Id. at 414-15. The district court concluded that,
because the statements were made pursuant to his official job
duties, they were not protected speech. Id. at 415. The
United States Court of Appeals for the Ninth Circuit reversed,
holding that the speech was inherently a matter of public
concern and that it did not unduly disrupt the operations of




                               15
the District Attorney’s Office. Id. at 415-16. The Supreme
Court in turn reversed the court of appeals and held that
courts must first inquire as to whether an employee spoke as a
citizen or in his role as an employee. Id. at 418. The Court
expressly recognized that “the First Amendment protects a
public employee’s right, in certain circumstances, to speak as
a citizen addressing matters of public concern.” Id. at 417.
The Court also stressed that, whether the speech at issue
“concern[s] the subject matter of [the speaker’s]
employment” is “nondispositive,” because the First
Amendment “protects some expressions related to the
speaker’s job.” Id. at 421. Instead, the “controlling factor” is
whether the statements were “made pursuant to [the speaking
employee’s] duties,” that is, whether such utterances were
among the things that the employee “was employed to do.”
Id. at 421. The Garcetti Court did not advance a framework
for defining when an employee speaks pursuant to his official
duties. Id. at 424. It did, however, condemn reliance on
“excessively broad job descriptions. ” Id. at 424-25. And, it
cautioned against a focus on formal job descriptions because
“[t]he proper inquiry is a practical one.” Id.

       We, too, have forgone any attempt to create a
comprehensive framework for determining whether speech is
made pursuant to an employee’s official job duties.
Dougherty, 2014 WL 6600421, at *6. We have, rather,
attempted to “give[] contours to Garcetti’s practical inquiry.”
Id. (internal citations omitted). For example, in Foraker v.
Chaffich, we declined to extend First Amendment protection
when the speech in question was directed “up the chain of
command.” 501 F.3d at 241-43 (holding that police officers’
statements concerning hazardous conditions at a firing range
were made pursuant to their official duties since they were




                              16
obligated to report that type of information up the chain of
command), abrogated on other grounds by Guarnieri, 131 S.
Ct. at 2488. In Gorum v. Sessoms, we held that a professor
who spoke on behalf of a student at a disciplinary hearing was
speaking pursuant to his official duties when he was a “de
facto” advisor to students on disciplinary matters. 561 F.3d at
186.

       The County and Lawton rely on our statement that a
“claimant’s speech might be considered part of his official
duties if it relates to ‘special knowledge’ or ‘experience’
acquired through his job,” Foraker, 501 F.3d at 240; accord
Gorum, 561 F.3d at 185. They contend that because the
speech here relates to special knowledge Flora obtained as
Chief Public Defender – in essence that it owes its existence
to Flora’s job duties – it was not citizen speech. (Appellees’
Br. at 15-16, 19.) Foraker and Gorum, however, considered
how the employee learned of the information as only one
non-dispositive factor among many. Indeed,

      [we have] never applied the “owes its existence
      to” test ... and for good reason: this nearly all-
      inclusive standard would eviscerate citizen
      speech by public employees simply because
      they learned the information in the course of
      their employment, which is at odds with the
      delicate balancing and policy rationales
      underlying Garcetti.

      To this end, it bears emphasis that whether an
      employee’s speech “concern[s] the subject
      matter of [his] employment” is “nondispositive”
      under Garcetti. 547 U.S. at 421. This is because




                              17
       the First Amendment necessarily “protects
       some expressions related to the speaker’s job.”
       Id. In fact, as the Supreme Court recently
       reiterated, speech by public employees “holds
       special value precisely because those
       employees gain knowledge of matters of public
       concern through their employment.” Lane, 134
S. Ct. at 2379 (emphasis added) … .

Dougherty, 2014 WL 6600421, at *7.

        In Lane, the Supreme Court clarified that “[t]he critical
question under Garcetti is whether the speech at issue is itself
ordinarily within the scope of an employee’s duties, not
whether it merely concerns those duties.” 134 S. Ct. at 2379
(emphasis added). The Court held that a public employee
could not be terminated for providing to a grand jury truthful,
sworn testimony under subpoena, even though the testimony
concerned matters related to the employee’s job. Id. at 2378-
79.       According to the Court, the term “official
responsibilities,” means the responsibilities an employee
undertook when he “went to work and performed the tasks he
was paid to perform,” which did not, in that case, encompass
testifying in legal proceedings. Id. (internal quotation marks
omitted). And, the Court cautioned, there is “considerable
value” in “encouraging, rather than inhibiting, speech by
public employees. For, [they] are often in the best position to
know what ails the agencies for which they work.” Id. at
2377 (internal quotation marks omitted). The Court therefore
concluded that giving grand jury testimony was not part of
that employee’s “ordinary job responsibilities” even though
the testimony “relate[d] to [the employee’s] public




                               18
employment or concern[ed] information learned during that
employment.” Id. at 2378 (emphasis added).

        Further, in Dougherty v. School District of
Philadelphia, we had occasion to consider the implications of
Lane for a School District employee who was terminated after
saying to The Philadelphia Inquirer that the District
Superintendent had improperly skirted competitive bidding
rules and steered a lucrative contract to a personal
acquaintance. 2014 WL 6600421 at *1. We ruled that the
employee spoke as a citizen rather than pursuant to his
official duties, even though he oversaw the school district’s
procurement program and learned of the alleged misconduct
in that role. Id. at *5-7. We further decided that, because the
employee’s “routine job responsibilities” did not include
reporting misconduct to the press or to the school board, his
speech was not within the scope of his employment “merely
because the subject matter of the speech concern[ed] or
relate[d] to those duties.” Id. at *7, *9. While it was not
necessary to our conclusion, we noted that “Lane may
broaden Garcetti’s holding by including ‘ordinary’ as a
modifier to the scope of an employee’s job duties.” Id. at *9.

        Here, the District Court identified the relevant question
as whether Flora’s actions “related to” his job duties. (App.
at 26.) It then held that, because Flora’s statements did
“relate[]” to his role as the Chief Public Defender, they were
not citizen speech and were unprotected. (App. at 26-29.) In
thus using the “related to” standard, the District Court did not
apply the correct test under Garcetti, as Lane has made clear.
Lane, 134 S. Ct. at 2379 (“Garcetti said nothing about
speech that simply relates to public employment or concerns
information learned in the course of public employment.”).




                               19
In particular, the Supreme Court in Garcetti said that “[t]he
First Amendment protects some expressions related to the
speaker’s job.” Garcetti, 547 U.S. at 421 (emphasis added).
The decision to dismiss Flora’s complaint is thus at odds with
controlling precedent. While the District Court did not have
the benefit of Lane and Dougherty when it ruled, Garcetti
alone should have steered it away from applying the “related
to” standard. With the further light that Lane and Dougherty
provide, the proper framing of the question is whether the
filing of the state court funding suit and the reporting of the
failure to finish the expungements were within Flora’s
ordinary job duties as the Chief Public Defender, not whether
they concerned or were related to those duties. Lane, 134 S.
Ct. at 2379.

       Because the District Court’s decision rests on an errant
reading of Garcetti and is at odds with Lane and Dougherty,
it cannot stand. We need not decide whether Lane modified
or merely clarified Garcetti.11 Because Lane now controls,

       11
          Lane introduced the word “ordinary” to modify “job
duties” in the First Amendment retaliation test. Some courts
have speculated whether this new adjective signals a shift in
the law that broadens the scope of First Amendment
protection for public employees. See, e.g., Mpoy v. Rhee, 758
F.3d 285, 295 (D.C. Cir. 2014) (“In particular, the use of the
adjective ordinary – which the court repeated nine times –
could signal a narrowing of the realm of employee speech left
unprotected by Garcetti. Neither Garcetti nor any other
previous Supreme Court case had added ordinary as a
qualifier.”); Hagan v. City of New York, ___ F. Supp. 2d ___,
No. 13-1108, 2014 WL 4058067, at *21 (S.D.N.Y. Aug. 15,
2014) (“After Lane, the focus is on her ordinary job




                              20
cf. Perez v. Dana Corp., Parish Frame Div., 718 F.2d 581,
584 (3d Cir. 1983) (“As a general rule an appellate court must
apply the law in effect at the time it renders its decision.”),
the responsibility of a district court in evaluating whether a
public employee’s speech was made as a private citizen is to
ask whether the speech at issue was “outside the scope of his
ordinary job responsibilities.” Id. at 2378.

       C.     Applying Lane to Flora’s Complaint

        Against that legal backdrop, we consider the viability
of Flora’s complaint.12 If the facts alleged are taken as true
and construed in the light most favorable to Flora, the
complaint contains sufficient factual allegations to plausibly
establish that Flora’s statements were not made pursuant to



responsibilities.”). Flora argues that Lane merely clarified the
Garcetti holding and does not represent any shift in the law.
In Dougherty, we expressly declined to resolve that question
because, on those facts, we did not need to do so. 2014 WL
6600421 at *9. Likewise, here, we do not need to decide
whether Lane represents more than a clarification of existing
law. Due to the relief Flora is seeking, there is no qualified
immunity determination to be made, so we can leave for
another day the ramifications of deciding whether Lane
constitutes new law.
       12
         Because this case presents a purely legal issue – the
facts having to be accepted as alleged at the motion-to-
dismiss stage – we apply Lane in the first instance rather than
remanding for the District Court to do so.




                              21
his ordinary job responsibilities. 13 Flora’s complaint does
concede some ground. It includes allegations that, as the
Chief Public Defender, he was responsible for his office’s
representation of its clients and that he was terminated for
enforcing those clients’ rights. He also alleges that he learned
about both the funding crisis and the expungement issue in
the course of his job duties. But Flora also alleges that, when
channeling his speech “up the chain of command” failed to
produce results, he took drastic measures by filing the
funding lawsuit against the County and by reporting the
unfinished expungements.14 Foraker, 501 F.3d at 237-38.


       13
          Again, Lawton and the County have not challenged
that the statements touched on a matter of public concern or
that the County lacked an adequate justification for treating
Flora differently than other citizens, nor did they argue that
the statements were not a substantial or motivating factor in
prompting his discharge. Thus, at this stage in the litigation,
we need not address those issues.
       14
          While Flora’s institution of the funding lawsuit and
reporting of the failure to finish the expungements may be
construed as conduct, our precedent holds that verbal and
written communications do not become conduct, rather than
speech, merely because they happen to serve a certain
function or serve as a vehicle for some other purpose. King v.
Governor of N.J., 767 F.3d 216, 225 (3d Cir. 2014); accord
Holder v. Humanitarian Law Project, 561 U.S. 1, 28 (2010).
We are not asked to and we do not undertake to consider
whether Flora’s lawsuit should be considered under the
petition clause of the First Amendment. Cf. Guarnieri, 131 S.
Ct. at 2494 (public employee whose speech consists of




                              22
He further alleges that his obligations as an attorney, rather
than as the Chief Public Defender, compelled him to make the
statements at issue. Finally, he describes both the funding
crisis and the expungement issue as extraordinary
circumstances impelling him to extraordinary speech.

        A straightforward application of Lane leads us to
conclude that, given those allegations, Flora’s speech with
respect to both the funding litigation and the expungement
problems was not part of his ordinary responsibilities – it was
not part of the work he was paid to perform on an ordinary
basis. 134 S. Ct. at 2378-79. As claimed in his complaint,
and as described in the statute creating the Public Defender,
Flora’s ordinary job duties did not include the public
reporting of lingering effects from government corruption or
the filing of a class action suit to compel adequate funding for
his office. Rather, he represented indigent clients in criminal
court and in related proceedings. Lawton and the County
contend that, because Flora alleges his speech was partially
aimed at vindicating the rights of indigent criminal
defendants, he has conceded that it was within the scope of
his ordinary job duties. But, their argument sweeps too
broadly. While certain statements in Flora’s complaint do
suggest that the speech at issue bore some relation to his job
duties and may have, indirectly, benefitted his clients, that
does not bring the speech within the realm of his ordinary job
duties. Cf. Pickering, 391 U.S. at 568 (teacher who reported
funding deficiency was speaking as a citizen rather than as a
teacher even though additional funding would have facilitated
teacher’s education of students); Dougherty, 2014 WL


instituting a lawsuit may bring retaliation claim either under
speech or petition clause of First Amendment).




                              23
6600421 at *7, *9 (procurement director reporting
superintendent’s failure to abide by procurement policies was
speaking as citizen even though absence of wrongdoing
would arguably facilitate procurement office operations). To
view it otherwise would unduly restrict First Amendment
rights, because reporting malfeasance or misfeasance will
regularly benefit an employee in the execution of his job
duties by, presumably, removing impediments to proper
government functioning.

       Accordingly, we conclude that Flora’s complaint
contains sufficient allegations that his ordinary job duties did
not include filing the funding suit or reporting the
expungement issue and the pleading should therefore have
survived the motion to dismiss. Whether Flora’s ordinary job
duties actually encompassed such tasks is an issue that may
need to be resolved later in the case.

III.   Conclusion

       For the forgoing reasons, we will vacate the order of
dismissal and remand for further proceedings.15

       15
           As the issue of remedy is not before us, we make no
ruling regarding the propriety of the remedy that Flora seeks,
but we note that care is in order in assessing it. See, e.g.,
Selgas v. Am. Airlines, Inc., 104 F.3d 9, 12 (1st Cir. 1997)
(noting that reinstatement may not be an available remedy if
it requires bumping or displacing an innocent employee in
favor of the plaintiff who would have held the job but for
illegal discrimination); Squires v. Bonser, 54 F.3d 168, 173 &
n.8 (3d Cir. 1995) (recognizing that reinstatement may not
always be practical); Ray v. Iuka Special Mun. Separate Sch.




                              24
Dist., 51 F.3d 1246, 1254 (5th Cir. 1995) (holding that district
court did not abuse its discretion in denying reinstatement
where there were no existing vacancies in school district and
where reinstating plaintiff would require displacement of an
existing employee).




                              25